Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cliff Crawford on 1/6/2021.

The application has been amended as follows: 
Claim 1, line 24: change “at least one inclined sub-groove” to --inclined sub-grooves each--.
Claim 1, line 28: change “said at least one inclined sub-groove includes” to --the inclined sub-grooves include--.
Claim 1, line 37: change “the gently inclined portion” to --the smaller angle of the gently inclined portion--. 
Claim 1, lines 41-42: change “the first inclined main groove” to --one of the two first inclined main grooves--.
Claim 1, line 42
Claim 1, lines 46-47: change “the first inclined main groove” to --the other of the two first inclined main grooves--.
Claim 1, line 47: change “auxiliary groove” to --sub-groove--.
Claim 1, lines 48-49: change “the first inclined main groove” to --the other of the two first inclined main grooves--.
Claim 1, line 49: change “auxiliary groove” to --sub-groove--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to render obvious a motorcycle tire comprising a tread portion comprised of a specific arrangement of main grooves, sub-grooves, and auxiliary grooves recited in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        01/11/2021